United States Court of Appeals
                                                                             Fifth Circuit
                                                                          F I L E D
                      UNITED STATES COURT OF APPEALS
                               FIFTH CIRCUIT                             November 15, 2004

                                                                      Charles R. Fulbruge III
                                                                              Clerk
                                  No. 04-50348
                                Summary Calendar


                         UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                      versus

                               JOSHUA KANE FARIAS,

                                                          Defendant-Appellant.


              Appeal from the United States District Court
                    for the Western District of Texas
                          (3:03-CR-1797-ALL-DB)


Before JONES, BARKSDALE, and PRADO, Circuit Judges.

PER CURIAM:*

     Joshua Kane Farias appeals his sentence, following his guilty

plea convictions for conspiracy to possess and possession with

intent   to    distribute      50   kilograms    or    more    of   marijuana,      in

violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(C), and 846.                            He

contends      the   district     court   erred    in    imposing     a    two-level

enhancement pursuant to U.S.S.G. § 3B1.4 for using his two minor

children to avoid detection of his offenses.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     The district court’s application of the Sentencing Guidelines

is reviewed de novo; its factual findings for clear error.     E.g.,

United States v. Ocana, 204 F.3d 585, 588 (5th Cir. 2000).    Farias

admitted that he was instructed to take his children on drug-

smuggling trips to avoid detection by law enforcement, and his

children accompanied on two such trips.   He failed to provide any

other plausible explanation for taking his children with him on

those trips.   The district court did not clearly err.   See United

States v. Alarcon, 261 F.3d 416, 423 (5th Cir. 2001).

     Farias also contends, for the first time on appeal, that the

increase of his sentence due to drug quantity was improper under

Blakely v. Washington, 124 S. Ct. 2531, 2537 (2004), because those

facts were not alleged in the indictment and not found beyond a

reasonable doubt by the district court or admitted by him.          As

Farias concedes, this contention is foreclosed by United States v.

Pineiro, 377 F.3d 464, 473 (5th Cir. 2004), petition for cert.

filed, (U.S. 14 July 2004) (No. 04-5263).

                                                         AFFIRMED




                                 2